Name: 83/334/ECSC: Commission Decision of 4 July 1983 terminating the anti-dumping proceedings concerning certain U + I sections of iron or steel originating in South Africa
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-06

 Avis juridique important|31983D033483/334/ECSC: Commission Decision of 4 July 1983 terminating the anti-dumping proceedings concerning certain U + I sections of iron or steel originating in South Africa Official Journal L 181 , 06/07/1983 P. 0026*****COMMISSION DECISION of 4 July 1983 terminating the anti-dumping proceedings concerning certain U + I sections of iron or steel originating in South Africa (83/334/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 21 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as last amended by recommendation No 3025/82/ECSC (2), and in particular Article 9 thereof, After consultations within the Advisory Committee provided for by the said recommendation, Whereas on 10 February 1983 the Commission initiated anti-dumping proceedings concerning imports of certain U + I sections of iron or steel originating in South Africa (3); Whereas since that time certain arrangements have been made between the Community and the Government of South Africa with respect to trade in steel products including the products under investigation; Whereas, in view of these arrangements, the Commission considers it appropriate to terminate the anti-dumping proceedings, HAS DECIDED AS FOLLOWS: Sole Article The anti-dumping proceedings concerning imports of U + I sections, of iron or steel, not further worked than hot-rolled or extruded, of a height of 80 mm or more, falling within subheading 73.11 A ex I of the Common Customs Tariff, corresponding to NIMEXE codes 73.11-14, 16 and originating in South Africa are hereby terminated. Done at Brussels, 4 July 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 339, 21. 12. 1979, p. 15. (2) OJ No L 317, 13. 11. 1982, p. 17. (3) OJ No C 37, 10. 2. 1983, p. 5.